DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 03/14/2022, with respect to the rejection(s) of claim(s) 21-40 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Korn (US 2012/0237063 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 23, 31, 33, 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Bharitkar (US 2019/0342661 A1) and further in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1). 
Regarding claim 21, Fullam et al disclose a computer-implemented method for generating an audio scene for an extended reality (XR) environment (Fullam et al; Para [0009];[0017]), the method comprising: determining that a first virtual sound source associated with the XR environment affects a sound in the audio scene (Fullam et al; Para [0009]; [0017]); generating a sound component associated with the first virtual sound source based on a contribution of the first virtual sound source to the audio scene (Fullam et al; Para [0009]; [0017]); and outputting at least a first portion of the sound component for playback on the first loudspeaker (Fullam et al; Para [0009]; [0018]); but do not expressly disclose determining a first cost associated with assigning the first virtual sound source to a first loudspeaker included in a plurality of loudspeakers; wherein each loudspeaker included in the plurality of loudspeakers emits sound waves; wherein the first cost is determined based, on an angular distance between the first virtual sound source and the first loudspeaker with respect to a user location; mapping the sound component to the first loudspeaker based, at least in part, on the first cost. However, in the same field of endeavor, Vernon et al disclose a sound control method comprising determining a first cost associated with assigning the first virtual sound source to a first loudspeaker included in a plurality of loudspeakers (Vernon et al; Para Fig 19; Page 20; lines 20-25; Page 21; lines 1-20; assigning source audio to woofer or tweeter); mapping the sound component to the first loudspeaker, wherein each loudspeaker included in the plurality of loudspeakers emits sound waves (Vernon et al; Para Fig 19; Page 20; lines 20-25; Page 21; lines 1-20; woofer and tweeter emits sounds waves). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the virtual sound sources mapping taught by Vernon as mapping of sound in the method taught by Fullam. The motivation to do so would have been to improve the mapping of the input audio signals to the loudspeakers. Moreover, in the same field of endeavor, Korn et al disclose a sound control method comprising wherein the first cost is determined based, on an angular distance between the first virtual sound source and the first loudspeaker with respect to a user location (Korn et al; Para [0152] Fig 7;) mapping the sound component to the first loudspeaker based, at least in part, on the first cost (Korn et al; Para [0159]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the virtual sound sources mapping taught by Korn as mapping of sound in the method taught by Fullam. The motivation to do so would have been to improve the experience of the listener of the audio system. 

Regarding claim 23, Fullam et al in view of Bharitkar et al and further in view of Vernon disclose the computer implemented method of claim 21, wherein the first virtual sound source comprises a localized virtual sound source (Fullam et al; Fig 2; 204); and wherein determining the first cost further comprises: determining a virtual location associated with the first virtual sound source (Fullam et al; Para [0040]); and determining that a cost of the first loudspeaker for the virtual location is lower than a cost of a second loudspeaker included in the plurality of loudspeakers (Fullam et al; Para [0039]; distance of 204 to speaker 114 and 116 is lower than distance to speakers 120). 

Regarding claim 31, Fullam et al disclose one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to generate an audio scene for an extended reality (XR) environment (Fullam et al; Para [0045]), by performing the steps of: determining that a first virtual sound source associated with the XR environment affects a sound in the audio scene (Fullam et al; Para [0009]:[0017]); generating a sound component associated with the first virtual sound source based on a contribution of the first virtual sound source to the audio scene (Fullam et al; Para [0009]; [0017]); mapping the sound component to a first speaker included in a plurality of speakers based on an audio frequency present in the sound component (Fullam et al; Para [0009]; [0018]; the mapping is based on audio signals comprising audio frequency); and outputting the sound component for playback on the first speaker (Fullam et al; Para [0009]; [0018]); but do not expressly disclose determining a first cost associated with assigning the first virtual sound source to a first loudspeaker included in a plurality of loudspeakers; wherein each loudspeaker included in the plurality of loudspeakers emits sound waves; wherein the first cost is determined based, on an angular distance between the first virtual sound source and the first loudspeaker with respect to a user location; mapping the sound component to the first loudspeaker based, at least in part, on the first cost. However, in the same field of endeavor, Vernon et al disclose a sound control method comprising determining a first cost associated with assigning the first virtual sound source to a first loudspeaker included in a plurality of loudspeakers (Vernon et al; Para Fig 19; Page 20; lines 20-25; Page 21; lines 1-20; assigning source audio to woofer or tweeter); mapping the sound component to the first loudspeaker, wherein each loudspeaker included in the plurality of loudspeakers emits sound waves (Vernon et al; Para Fig 19; Page 20; lines 20-25; Page 21; lines 1-20; woofer and tweeter emits sounds waves). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the virtual sound sources mapping taught by Vernon as mapping of sound in the method taught by Fullam. The motivation to do so would have been to improve the mapping of the input audio signals to the loudspeakers. Moreover, in the same field of endeavor, Korn et al disclose a sound control method comprising wherein the first cost is determined based, on an angular distance between the first virtual sound source and the first loudspeaker with respect to a user location (Korn et al; Para [0152] Fig 7;) mapping the sound component to the first loudspeaker based, at least in part, on the first cost (Korn et al; Para [0159]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the virtual sound sources mapping taught by Korn as mapping of sound in the method taught by Fullam. The motivation to do so would have been to improve the experience of the listener of the audio system.  

Regarding claim 33, Fullam et al in view of Bharitkar et al and further in view of Vernon disclose the one or more non-transitory computer-readable media of claim 31, further comprising: determining that the first virtual sound source is placed at a fixed virtual location (Fullam et al; Fig 2; 204); classifying the sound component associated with the first virtual sound source as a localized virtual sound source (Fullam et al; Para [0009]; [(0018]); and determining that the first speaker is closer to the fixed virtual location than a second speaker included in the plurality of speakers (Fullam et al; Para [0009]; [0018]; virtual sound close to speaker 114). 

Regarding claim 40, Fullam et al in view of Bharitkar et al and further in view of Vernon disclose the one or more non-transitory computer-readable media of claim 31, wherein the first speaker is within a threshold distance from the first virtual sound source, and the first speaker comprises a head mounted speaker (Fullam et al; Para [0052]). 

Regarding claim 41, Fullam et al disclose a system, comprising: a plurality of speakers (Fullam et al; Fig 5); and an audio processing system coupled to the plurality of speakers (Fullam et al; Fig 5) and configured to: determine that a first virtual object included in an extended reality (XR) environment is associated with a first virtual sound source (Fullam et al; Para [0009];[0017]); determine that the first virtual sound source affects a sound in an audio scene associated with the XR environment (Fullam et al; Para [0009];[0017]); generate a sound component associated with the first virtual sound source based on a contribution of the first virtual sound source to the audio scene (Fullam et al; Para [0009]; [0017]); map the sound component to a first loudspeaker included in a plurality of loudspeakers (Fullam et al; Para [0009]; [0018]); and output the sound component for playback on the first loudspeaker (Fullam et al; Para [0009]; [0018]); but do not expressly disclose determining a first cost associated with assigning the first virtual sound source to a first loudspeaker included in a plurality of loudspeakers; wherein each loudspeaker included in the plurality of loudspeakers emits sound waves; wherein the first cost is determined based, on an angular distance between the first virtual sound source and the first loudspeaker with respect to a user location; mapping the sound component to the first loudspeaker based, at least in part, on the first cost. However, in the same field of endeavor, Vernon et al disclose a sound control method comprising determining a first cost associated with assigning the first virtual sound source to a first loudspeaker included in a plurality of loudspeakers (Vernon et al; Para Fig 19; Page 20; lines 20-25; Page 21; lines 1-20; assigning source audio to woofer or tweeter); mapping the sound component to the first loudspeaker, wherein each loudspeaker included in the plurality of loudspeakers emits sound waves (Vernon et al; Para Fig 19; Page 20; lines 20-25; Page 21; lines 1-20; woofer and tweeter emits sounds waves). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the virtual sound sources mapping taught by Vernon as mapping of sound in the method taught by Fullam. The motivation to do so would have been to improve the mapping of the input audio signals to the loudspeakers. Moreover, in the same field of endeavor, Korn et al disclose a sound control method comprising wherein the first cost is determined based, on an angular distance between the first virtual sound source and the first loudspeaker with respect to a user location (Korn et al; Para [0152] Fig 7;) mapping the sound component to the first loudspeaker based, at least in part, on the first cost (Korn et al; Para [0159]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the virtual sound sources mapping taught by Korn as mapping of sound in the method taught by Fullam. The motivation to do so would have been to improve the experience of the listener of the audio system.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Bharitkar (US 2019/0342661 A1).
Regarding claim 22, Fullam et al in view of Vernon and further in view of Korn disclose the computer implemented method of claim 21, but do not expressly disclose wherein determining the first cost further comprises applying a weight value to the angular distance to determine the first cost, the weight value being based on a dominant audio frequency of the first virtual sound source. However, in the same field of endeavor, Korn et al disclose a sound control method comprising wherein determining the first cost further comprises applying a weight value to the angular distance to determine the first cost (Korn et al; Para [0152] determine coefficient interpreted as cost for each angular distance). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the virtual sound sources mapping taught by Korn as mapping of sound in the method taught by Fullam. The motivation to do so would have been to improve the experience of the listener of the audio system. Moreover, in the same field of endeavor, Bharitkar et al disclose a sound control method comprising the weight value being based on a dominant audio frequency of the first virtual sound source (Bharitkar; Para [0029];[0031]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the dominant audio frequency taught by Bharitkar as mapping of sound in the method taught by Fullam. The motivation to do so would have been to avoid overload of loudspeakers in the reproduction of the sound signals.

Claims 24, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Mateos Sole et al (US 2016/0212559 A1). 
Regarding claim 24, Fullam et al in view of Vernon and further in view of Korn disclose the computer implemented method of claim 22, wherein the first virtual sound source comprises a localized virtual sound source (Fullam et al; Para [0039]), and wherein computing the cost function comprises: determining that the first loudspeaker is included in a spatial speaker system that includes a subset of the loudspeakers within the plurality of loudspeakers (Fullam et al; Para [0039]; loudspeaker 114 and 116 included in a subset of loudspeaker), determining a virtual location associated with the first virtual sound source (Fullam et al; Para [0039]; location of 204), but do not expressly disclose and determining that each of a costof the first loudspeaker and a cost of a second loudspeaker included in the subset of the loudspeakers for the virtual location is lower than a cost of a third loudspeaker included in the subset of the loudspeakers; and further comprising: mapping the sound component to the second loudspeaker; and outputting at least a second portion of the sound component for playback on the second loudspeaker. However, Matteos Sole et al disclose a sound mapping method wherein determining that each of a cost of the first loudspeaker and a cost of a second loudspeaker included in the subset of the loudspeakers for the virtual location is lower than a cost of a third loudspeaker included in the subset of the loudspeakers (Mateos Sole et al; Fig 8A; virtual object 705 has a distance close to speaker 805 and 810 and those distance are lower than the distance from 705 to 815); and further comprising: mapping the sound component to the second loudspeaker (Mateos Sole et al; Fig 8A); and outputting at least a second portion of the sound component for playback on the second loudspeaker (Mateos Sole et al; Fig 8A gain for 805 and 810 are higher than 0). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the mapping features taught by Mateos as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Regarding claim 34, Fullam et al in view of Vernon and further in view of Korn disclose the one or more non-transitory computer-readable media of claim 31, but do not expressly disclose further comprising: determining that the first virtual sound source is placed at a fixed virtual location; classifying the sound component associated with the first virtual sound source as a localized virtual sound source; determining that each of the first speaker and a second speaker included in the plurality of speakers is closer to the fixed virtual location than a third speaker included in the plurality of speakers; mapping the sound component to the second speaker; and outputting at least a second portion of the sound component for playback on the second speaker. However, Matteos Sole et al disclose a sound mapping system further comprising: determining that the first virtual sound source is placed at a fixed virtual location (Mateos Sole et al; Fig 8A; virtual object 705); classifying the sound component associated with the first virtual sound source as a localized virtual sound source (Mateos Sole et al; Fig 8A; virtual object 705 has a distance close to speaker 805 and 810 and those distance are lower than the distance from 705 to 815); determining that each of the first speaker and a second speaker included in the plurality of speakers is closer to the fixed virtual location than a third speaker included in the plurality of speaker (Mateos Sole et al; Para [0090]- [0098)); mapping the sound component to the second speaker; (Mateos Sole et al; Para [0090]- [0098]); and outputting at least a second portion of the sound component for playback on the second speaker; (Mateos Sole et al; Para [0090]-[0098]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the mapping features taught by Mateos as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Dressier et al (US 2012/0232910 A1). 
Regarding claim 25, Fullam et al in view of Vernon and further in view of Korn disclose the computer implemented method of claim 21, but do not expressly disclose but do not expressly disclose wherein the first virtual sound source comprises a mobile virtual sound source, and wherein determining the first cost further comprises: determining that the first virtual sound source has moved from a first virtual location to a second virtual location; and determining that a cost of the first loudspeaker for the second virtual location is lower than a cost of a second loudspeaker included in the plurality of loudspeakers. However, Dressier et al disclose a sound mapping method wherein the first virtual sound source comprises a mobile virtual sound source, and wherein determining the first cost further comprises: determining that the first virtual sound source has moved from a first virtual location to a second virtual location (Dressier et al; Para [(0053]); and determining that a cost of the first loudspeaker for the second virtual location is lower than a cost of a second loudspeaker included in the plurality of loudspeakers (Dressier et al; Para [0053]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the mapping features taught by Dressier as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Dressier et al (US 2012/0232910 A1) and further in view of Lemieux (US 2013/0329922 A1). 
Regarding claim 26, Fullam et al in view of Vernon and further in view of Korn and further in view of Dressier disclose the computer implemented method of claim 25, but do not expressly disclose wherein determining the first cost further comprises: determining that the first virtual sound source has moved from the second virtual location to a third virtual location, and determining that a cost of the second loudspeaker for the third virtual location is lower than a cost of the first loudspeaker; and further comprising: removing the at least a first portion of the sound component from being output to the first loudspeaker; mapping the sound component to the second loudspeaker; and outputting at least a second portion of the sound component for playback on the second loudspeaker. However, Lemieux et al disclose a sound mapping method wherein determining the first cost further comprises: determining that the first virtual sound source has moved from the second virtual location to a third virtual location, and determining that a cost of the second loudspeaker for the third virtual location is lower than a cost of the first loudspeaker (Lemieux et al; Para [0055]- [0056]); and further comprising: removing the at least a first portion of the sound component from being output to the first loudspeaker; mapping the sound component to the second loudspeaker; and outputting at least a second portion of the sound component for playback on the second loudspeaker (Lemieux et al; Para [(0055]- [0056]);. It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the mapping features taught by Lemieux as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Crawford et al (US 2013/0236040 A1). 
Regarding claim 27, Fullam et al in view of Vernon and further in view of Korn disclose the computer implemented method of claim 21, but do not expressly disclose wherein a third virtual sound source associated with the XR environment affects the sound in the audio scene, and wherein determining the first cost further comprises: determining that the third virtual sound source comprises a virtual sound absorber that absorbs at least a portion of the sound component associated with the first virtual sound source scene, and determining an absorption value based on the at least a portion of the sound component associated with the first virtual sound source scene; and further comprising reducing the at least a portion of the sound component associated with the first virtual sound source based on the absorption value scene. However, Crawford et al disclose a sound mapping method wherein a third virtual sound source associated with the XR environment affects the sound in the audio scene (Crawford et al; Para [0016];[0059]), and wherein determining the first cost further comprises: determining that the third virtual sound source comprises a virtual sound absorber that absorbs at least a portion of the sound component associated with the first virtual sound source scene (Crawford et al; Para [0016];:[0059]), and determining an absorption value based on the at least a portion of the sound component associated with the first virtual sound source scene (Crawford et al; Para [0016];[0059]); and further comprising reducing the at least a portion of the sound component associated with the first virtual sound source based on the absorption value scene (Crawford et al; Para [0016];[0059]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the object sound processing features taught by Crawford as sound processor in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Regarding claim 28, Fullam et al in view of Vernon and further in view of Korn disclose the computer implemented method of claim 21, but do not expressly disclose wherein a third virtual sound source associated with the XR environment affects the sound in the audio scene, and wherein determining the first cost further comprises: determining that the third virtual sound source comprises a virtual sound reflector that reflects at least a portion of the sound component associated with the first virtual sound source, and determining a reflection value based on the at least a portion of the sound component associated with the first virtual sound source; and further comprising increasing the at least a portion of the sound component associated with the first virtual sound source based on the reflection value. However, Crawford et al disclose a sound mapping method wherein a third virtual sound source associated with the XR environment affects the sound in the audio scene (Crawford et al; Para [0016];[0059]), and wherein computing the cost function further comprises: determining that the third virtual sound source comprises a virtual sound reflector that reflects at least a portion of the sound component associated with the first virtual sound source (Crawford et al; Para [(0016];[0059]), and determining a reflection value based on the at least a portion of the sound component associated with the first virtual sound source (Crawford et al; Para [0016];[0059]); and further comprising increasing the at least a portion of the sound component associated with the first virtual sound source based on the reflection value (Crawford et al; Para [0016]:[0059]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the object sound processing features taught by Crawford as sound processor in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Skovenborg (US 2017/0127206 A1). 
Regarding claim 29, Fullam et al in view of Vernon and further in view of Korn disclose the computer implemented method of claim 22, wherein the first virtual sound source comprises an ambient virtual sound source, and wherein computing the cost function further comprises: determining that the first loudspeaker is included in a spatial speaker system that includes a subset of the loudspeakers within the plurality of loudspeakers (Fullam et al; Para [0039]); but do not expressly disclose and further comprising: mapping the sound component to each loudspeaker included in the plurality of loudspeakers in addition to the first loudspeaker; and outputting at least a portion of the sound component for playback on each loudspeaker included in the plurality of loudspeakers in addition to the first loudspeaker. However, Skovenborg discloses a sound mapping further comprising: mapping the sound component to each loudspeaker included in the plurality of loudspeakers in addition to the first loudspeaker; and outputting at least a portion of the sound component for playback on each loudspeaker included in the plurality of loudspeakers in addition to the first loudspeaker (Skovenborg; Para [0246)]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the mapping features taught by Skovenborg as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claims 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Cabot (US 9,363,603 B1). 
Regarding claim 30, Fullam et al in view of Vernon et al and further in view of Korn disclose the computer implemented method of claim 21, but do not expressly disclose wherein the first virtual sound source comprises an ambient virtual sound source, and the first loudspeaker comprises a subwoofer. However, Cabot discloses a sound mapping method wherein the first virtual sound source comprises an ambient virtual sound source, and the first loudspeaker comprises a subwoofer (Cabot; col 1; lines 30-40). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the ambient playback taught by Cabot as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Regarding claim 32, Fullam et al in view of Vernon et al and further in view of Korn disclose the one or more non-transitory computer-readable media of claim 31, but do not expressly disclose wherein the first virtual Sound source comprises an ambient virtual sound source, and the first speaker comprises a subwoofer. However, Cabot discloses a sound processing method wherein the first virtual sound source comprises an ambient virtual sound source, and the first speaker comprises a subwoofer (Cabot; col 1; lines 30-40). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the ambient playback taught by Cabot as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Sako et al (US 2006/0062411 A1) and further in view of Mehta et al (US 2015/0223002 A1). 
Regarding claim 35, Fullam et al in view of Vernon et al and further in view of Korn disclose the one or more non-transitory computer-readable media of claim 31, but do not expressly disclose further comprising: determining that the first virtual sound source has moved from a first virtual location to a second virtual location; classifying the sound component associated with the first virtual sound source as a mobile virtual sound source; and determining that the first speaker is closer to the second virtual location than a second speaker included in the plurality of speakers. However, Sako et al disclose a sound mapping method further comprising: determining that the first virtual sound source has moved from a first virtual location to a second virtual location (Sako et al; Para [0084]); and determining that the first speaker is closer to the second virtual location than a second speaker included in the plurality of speakers (Sako et al; Para [0084]-[0087]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the processing and rendering unit taught by Sako et al as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. Moreover, Mehta et al disclose a sound mapping method further comprising: classifying the sound component associated with the first virtual sound source as a mobile virtual sound source (Mehta et al; Para [0047]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the audio classification unit taught by Mehta et al as sound sources classification in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Regarding claim 36, Fullam et al in view of Vernon et al and further in view of Korn and further in view of Sako and further in view of Mehta et al disclose the one or more non-transitory computer-readable media of claim 35, but do not expressly disclose further comprising: determining that the first virtual sound source has moved from the second virtual location to a third virtual location; determining that the second speaker is closer to the third virtual location than the first speaker; removing the at least a first portion of the sound component from being output to the first speaker; mapping the sound component to the second speaker; and outputting at least a second portion of the sound component for playback on the second speaker. However, Sako et al disclose a sound mapping method further comprising: determining that the first virtual sound source has moved from the second virtual location to a third virtual location (Sako et al; Para [0084]-[0087]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the processing and rendering unit taught by Sako et al as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. Moreover, Mehta et al disclose a sound mapping method determining that the second speaker is closer to the third virtual location than the first speaker; removing the at least a first portion of the sound component from being output to the first speaker; mapping the sound component to the second speaker; and outputting at least a second portion of the sound component for playback on the second speaker (Mehta et al; Para [0069];[0104]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the processing and rendering unit taught by Sako et al as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Morrell et al (US 2015/0264483 A1). 
Regarding claim 37, Fullam et al in view of Vernon et al and further in view of Korn disclose the one or more non-transitory computer-readable media of claim 31, but do not expressly disclose further comprising: determining that the first virtual sound source includes a sound component that is below a specified frequency; classifying the sound component as an ambient virtual sound source; mapping the sound component to each speaker included in the plurality of speakers in addition to the first speaker; and outputting at least a portion of the sound component for playback on each speaker included in the plurality of speakers in addition to the first speaker. However, Morrell et al disclose a sound mapping method further comprising: determining that the first virtual sound source includes a sound component that is below a specified frequency (Morrell et al; Para [0062]); classifying the sound component as an ambient virtual sound source (Morrell et al; Para [0062]-[0064]); mapping the sound component to each speaker included in the plurality of speakers in addition to the first speaker (Morrell et al; Para [0062]-[0064)); and outputting at least a portion of the sound component for playback on each speaker included in the plurality of speakers in addition to the first speaker (Morrell et al; Para [0062]-[0064]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the low frequency processing and rendering unit taught by Morrell et al as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of Oh et al (KR 20140123746A).  
Regarding claim 38, Fullam et al in view of Vernon et al and further in view of Korn disclose the one or more non-transitory computer-readable media of claim 31, but do not expressly disclose wherein the first virtual sound source comprises a low frequency sound component, and the first speaker comprises a subwoofer. However, Oh et al disclose a sound mapping method wherein the first virtual sound source comprises a low frequency sound component, and the first speaker comprises a subwoofer (Oh et al; Para [0042]). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the low frequency rendering unit taught by Oh et al as mapping of sound in the method taught by Fullam because both disclosures teach virtual sound mapping to loudspeakers. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. 

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam et al (US 20160212538 A1) in view of Vernon et al (GB 2497333A) and further in view of Korn et al (US 2012/0237063 A1) and further in view of in view of Osman (US 2015/0245159 A1) and further in view of Goldfarb et al (US 6,075,868). 
Regarding claim 39, Fullam et al in view of Vernon et al and further in view of Korn disclose the one or more non-transitory computer-readable media of claim 31, but do not expressly disclose wherein the first virtual sound source comprises at least one of a midrange frequency sound component and a high frequency sound component, and wherein the first speaker is included in a spatial speaker system that includes a subset of the speakers within the plurality of speakers. However, Osman discloses a sound processing system wherein the first virtual sound source comprises at least one of a midrange frequency sound component and a high frequency sound component (Osman et al; Para [0106)). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the sound signals taught by Osman as sound signals in the system taught by Fullam because both disclosures teach virtual sound processing system. The motivation to do so would have been to improve the localization of the sound reproduced by the loudspeakers. Moreover, Goldfarb et al disclose a sound processing system and wherein the first speaker is included in a spatial speaker system that includes a subset of the speakers within the plurality of speakers (Goldfarb et al; Para [0046]:[0068)). It would have been obvious the ordinary skills in the art before the effective filing date of the invention to use the speakers system taught by Goldfarb as speakers in the system taught by Fullam because both disclosures teach virtual sound processing system. The motivation to do so would have been to reduce the cost of the loudspeaker system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651